Moyer, C.J.,
dissenting.
{¶ 21} I respectfully dissent from the majority decision with respect to the sanction it imposes on respondent. Respondent had been appointed to provide legal representation to a 28-year-old married mother of three who had been charged with criminal offenses. She informed respondent at their initial meeting on the day of her arraignment that she was having marital difficulty and was concerned about the possibility of losing custody of her children. Respondent responded by making repeated sexual comments that the client found offensive *266and that respondent thereafter conceded were raw, gross, unprofessional, and inappropriate.
Jonathan E. Coughlan, Disciplinary Counsel, and Lori J. Brown, First Assistant Disciplinary Counsel, for relator.
Kegler, Brown, Hill & Ritter, L.P.A., and Geoffrey Stern, for respondent.
{¶ 22} I agree with the board that respondent’s comments to and conduct toward his client constituted sexual harassment. Moreover, respondent’s improper conduct toward this client was not an isolated incident. Respondent conceded that he had engaged in a sexually intimate conversation with another client while representing her in child-custody matters. This conversation led to a consensual sexual relationship between respondent and this client during his representation of her. The board concluded that misconduct “directed toward vulnerable female clients while representing them on marriage and family matters” should receive a stronger sanction than a stayed suspension. I agree.
{¶ 23} The board recommended a six-month actual suspension. I agree with the recommendation of the board that respondent should be actually suspended for six months. I would suspend respondent for one year with only six months of that suspension stayed on the conditions ordered by the majority.